Judgment unanimously affirmed. Memorandum: We reject the contention that defendant’s absence during a Sandoval conference warrants reversal. Subsequent proceedings held on the record in defendant’s presence constituted a de novo Sandoval hearing (see, People v Russell, 191 AD2d 1001, lv denied 81 NY2d 1019; People v Berger, 188 AD2d 1073, 1074, lv denied 81 NY2d 881).
The contention that defendant was denied effective assistance of counsel is without merit. The constitutional standard for meaningful representation was satisfied (see, People v Baldi, 54 NY2d 137, 147). Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s sentence is neither harsh nor excessive.
We have reviewed the contentions contained in defendant’s pro se supplemental brief and find them to be without merit. (Appeal from Judgment of Erie County Court, Drury, J.— Sodomy, 1st Degree.) Present—Pine, J. P., Balio, Fallon, Wesley and Davis, JJ.